NO. 12-10-00407-CV

                      IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CODY WILKINSON,                              §              APPEAL FROM THE THIRD
APPELLANT

V.                                           §              JUDICIAL DISTRICT COURT

WARDEN RUPERT, ET AL,
APPELLEES                                    §              ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on September 28, 2010.
Under rule of appellate procedure 26.1, the notice of appeal must be filed within thirty days after
the judgment is signed. Appellant, Cody Wilkinson, did not file a motion for new trial. See TEX.
R. APP. P. 26.1(a) (providing that notice of appeal must be filed within ninety days after
judgment signed if any party timely files motion for new trial). Therefore, his notice of appeal
was due to have been filed no later than October 28, 2010. Wilkinson did not file his notice of
appeal until November 8, 2010. Because the notice of appeal was not filed on or before
October 28, 2010, it was untimely.
       On December 2, 2010, this court notified Wilkinson pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3 that his notice of appeal was untimely, but that this court would imply a
motion to extend the time for filing the notice of appeal. See Verburgt v. Dorner, 959 S.W.2d
615, 615 (Tex. 1997). Wilkinson was further informed that the appeal would be dismissed
unless, on or before December 13, 2010, he informed the court in writing of facts that reasonably
explain his need for an extension of time to file the notice of appeal.         The deadline for
responding to this court’s notice has expired, and Wilkinson has not responded to the notice.
       Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
       Opinion delivered December 22, 2010.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                  (PUBLISH)

                                                         2